DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-6, 8-14, 16-22, 24 (Instant Application 16/997431) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10, 12-14, 17-19, 23-25, 28-30 of U.S. Patent No. 10,791,504. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the above cited US patent discloses obvious variant of the instant claims as shown in the table below.

Instant Application 16/997431
U.S. Patent No. 10,791,504
1.  A method, comprising: sending a first signal set to a terminal device, a 
number of the first signal set being one or more than one, and the first signal 
set comprising a synchronization signal;  receiving a request signal from the 
terminal device, the request signal requesting a second signal which carries at 
least one of cell reselection information, a neighboring cell list, notification information of an earthquake and tsunami warning (ETWS), or notification information of a common alert (CMAS), a sequence length for the request signal being the same as a physical random access channel (PRACH) sequence length, and the request signal being associated with the first signal set; sending the second signal to the terminal device. 

receiving, by a terminal device, a 
first signal set from a wireless network device, a number of the first signal 
set being one or more than one, and the first signal set comprising a 
synchronization signal;  sending, by the terminal device to the wireless 
network device based on the first signal set, a request signal, the request 
signal requesting a second signal from the wireless network device, wherein the 
second signal carries at least one of cell reselection information, a 
neighboring cell list, notification information of an earthquake and tsunami 
warning (ETWS), or notification information of a common alert (CMAS), wherein a 

channel (PRACH) sequence length;  and receiving, by the terminal device, the 
second signal from the wireless network device. 


comprises a broadcast signal. 
 

2.  The method according to claim 1, wherein the first signal set further 
comprises a broadcast signal. 

3.  The method according to claim 1, wherein a resource carrying the request 
signal is associated with the first signal set. 
 


    3.  The method according to claim 2, wherein the request signal carries 
indication information of one or more resources on which the synchronization 
signal and a broadcast signal of a corresponding first signal set are located, 
and wherein the corresponding first signal set is the first signal set or a 
signal set of a plurality of received first signal sets. 


4.  The method according to claim 3, wherein the resource carrying the request 
signal being associated with the first signal set includes at least one of: a 
time resource carrying the request signal being associated with at least one of 
a time resource, a frequency resource, or a code resource of the first signal 
set;  a frequency resource carrying the request signal being associated with at 
least one of a time resource, a frequency resource, or a code resource of the 
first signal set;  or a space resource carrying the request signal being 
associated with at least one of a time resource, a frequency resource, or a 
code resource of the first signal set. 
 

4.  The method according to claim 3, wherein a first resource used by the 
request signal is determined according to a second resource used by a 
corresponding synchronization signal and broadcast signal of a corresponding 
first signal set, wherein the first resource used by the request signal 
comprises at least one of a time resource, a frequency resource, or a code 
resource, and wherein the second resource used by the corresponding 
synchronization signal and broadcast signal of a corresponding first signal set 
comprises at least one of a time resource, a frequency resource, or a code 
resource. 


(RSRP) of the synchronization signal in the first signal set exceeds a preset 
threshold. 

    10.  The method according to claim 1, wherein the method further comprises 
performing, by the terminal device, before the sending the request signal, at 
least one of: determining that the first signal set or a signal set of a plurality of received first signal sets meets a first feedback condition, wherein the first feedback condition comprises a peak or a reference signal received power (RSRP) of the synchronization signal in the first signal set or in the signal set of the plurality of received first signals exceeding a preset 
threshold;  or determining that the first signal set or a signal set of a plurality of received first signal sets meets a second feedback condition, wherein the first signal set or a signal set of a plurality of received first 
signal sets comprises the synchronization signal and a measurement pilot signal, and wherein the second feedback condition comprises a peak of the synchronization signal exceeding a preset threshold, and an RSRP of the measurement pilot signal exceeding a preset threshold;  or determining that the first signal set or a signal set of a plurality of received first signal sets meets a third feedback condition, wherein the first signal set or the signal 
set of a plurality of received first signal sets comprises the synchronization 
signal and a broadcast signal, and wherein the third feedback condition comprises that a peak or an RSRP of the synchronization signal exceeds a preset 
threshold and the broadcast signal is correctly demodulated. 
6.  The method according to claim 1, wherein the sequence length of the request 
signal is 139. 

See, claim 1, setting the sequence length can be set to 139 as a matter of design choice.


8.  The method according to claim 1, further comprising receiving a random 
access signal from the terminal device. 


device, a random access signal to the wireless network device after sending the 



7.  The method according to claim 1, wherein the second signal is broadcast. 



9.  An apparatus, comprising: one or more processors;  a memory coupled to the 
one or more processors, wherein the memory stores a program to be executed by 
the one or more processors, the program including instructions for: sending a 
first signal set to a terminal device, a number of the first signal set being 
one or more than one, and the first signal set comprising a synchronization 
signal;  receiving a request signal from the terminal device, the request 
signal requesting a second signal which carries at least one of cell 
reselection information, a neighboring cell list, notification information of 
an earthquake and tsunami warning (ETWS), or notification information of a 
common alert (CMAS), a sequence length for the request signal being the same as 
a physical random access channel (PRACH) sequence length, and the request 
signal being associated with the first signal set;  and sending the second 
signal to the terminal device. 
 

12.  A communication apparatus, which is a terminal device or used for a 
terminal device, comprising: one or more processors;  a non-transitory 
computer-readable storage medium coupled to the one or more processors and 
storing a program to be executed by the one or more processors, the program 
including instructions for: receiving a first signal set from a wireless 
network device, a number of signals of the first signal set being one or more 
than one, and the first signal set comprising a synchronization signal;  
sending, to the wireless network device based on the first signal set, a 
request signal, the request signal requesting a second signal from the wireless 
network device, wherein the second signal carries at least one of cell 
reselection information, a neighboring cell list, notification information of 
an earthquake and tsunami warning (ETWS), or notification information of a 
common alert (CMAS), wherein a sequence length of the request signal is the 
same as a physical random access channel (PRACH) sequence length;  and 
receiving the second signal from the wireless network device. 

10.  The apparatus according to claim 9, wherein the first signal set further 
comprises a broadcast signal. 

13.  The apparatus according to claim 12, wherein the first signal set further comprises a broadcast signal. 

12.  The apparatus according to claim 11, wherein the resource carrying the 

of: a time resource carrying the request signal being associated with at least 
one of a time resource, a frequency resource, or a code resource of the first 
signal set;  a frequency resource carrying the request signal being associated 
with at least one of a time resource, a frequency resource, or a code resource 
of the first signal set;  or a space resource carrying the request signal being 
associated with at least one of a time resource, a frequency resource, or a 
code resource of the first signal set. 



first signal set or a signal set of a plurality of received first signal sets. 


request signal being associated with the first signal set includes at least one 
of: a time resource carrying the request signal being associated with at least 
one of a time resource, a frequency resource, or a code resource of the first 
signal set;  a frequency resource carrying the request signal being associated 
with at least one of a time resource, a frequency resource, or a code resource 
of the first signal set;  or a space resource carrying the request signal being 
associated with at least one of a time resource, a frequency resource, or a 
code resource of the first signal set. 

18.  The apparatus according to claim 17, wherein the resource used by the 
request signal is associated with a corresponding first signal set includes at 
least one of the following: a time resource used by the request signal is 
associated with at least one of a time resource, a frequency resource, or a 
code resource of the corresponding first signal set;  a frequency resource used 
by the request signal is associated with at least one of a time resource, a 
frequency resource, or a code resource of the corresponding first signal set;  
or a space resource used by the request signal is associated with at least one 
of a time resource, a frequency resource, or a code resource of the 
corresponding first signal set. 





power (RSRP) of the synchronization signal in the first signal set exceeds a 
preset threshold. 
 

19.  The apparatus according to claim 12, wherein program further includes 
instructions to perform before the sending the request signal, one of: 
determining that the first signal set or a signal set of a plurality of 
received first signal sets meets a first feedback condition, wherein the first 
feedback condition comprises a peak or a reference signal received power (RSRP) 
of the synchronization signal in the first signal set or in the signal set of 
the plurality of received first signals exceeding a preset threshold;  or 
determining that the first signal set or a signal set of a plurality of 
received first signal sets meets a second feedback condition, wherein the first 
signal set or a signal set of a plurality of received first signal sets 
comprises the synchronization signal and a measurement pilot signal, and 
wherein the second feedback condition comprises a peak of the synchronization 
signal exceeding a preset threshold, and an RSRP of the measurement pilot 
signal exceeding a preset threshold;  or determining that the first signal set 
or a signal set of a plurality of received first signal sets meets a third 
feedback condition, wherein the first signal 

set or the signal set of a 
plurality of received first signal sets comprises the synchronization signal 
and a broadcast signal, and wherein the third feedback condition comprises that 
a peak or an RSRP of the synchronization signal exceeds a preset threshold and 
the broadcast signal is correctly demodulated.


14.  The apparatus according to claim 9, wherein the sequence length of the 
request signal is 139. 
 


See,  claim 12 which discloses the PRACH sequence length, setting the sequence length 

instructions for: receiving a random access signal from the terminal device. 

14.  The apparatus according to claim 12, wherein the program further includes instructions for: sending a random access signal to the wireless network device after sending the request signal to the wireless network device.


17.  A non-transitory computer readable medium, wherein the non-transitory 
computer readable medium stores instructions that are executable by a computer, and wherein the instructions comprise instructions for: sending a first signal set to a terminal device, a number of the first signal set being one or more 
than one, and the first signal set comprising a synchronization signal;  
receiving a request signal from the terminal device, the request signal 
requesting a second signal which carries at least one of cell reselection 
information, a neighboring cell list, notification information of an earthquake 
and tsunami warning (ETWS), or notification information of a common alert 
(CMAS), a sequence length for the request signal being the same as a physical 
random access channel (PRACH) sequence length, and the request signal being 
associated with the first signal set;  and sending the second signal to the 
terminal device. 

23.  A non-transitory computer readable medium, wherein the non-transitory 
computer readable medium stores a program to be executed by a computer, and the program includes instructions for: receiving a first signal set from a wireless 
network device, a number of signals of the first signal set being one or more 
than one, and the first signal set comprising a synchronization signal;  sending, to the wireless network device based on the first signal set, a request signal, the request signal requesting a second signal from the wireless network device, wherein the second signal carries at least one of cell reselection information, a neighboring cell list, notification information of an earthquake and tsunami warning (ETWS), or notification information of a common alert (CMAS), wherein a sequence length of the request signal is the same as a physical random access channel (PRACH) sequence length;  and receiving the second signal from the wireless network device. 

18.  The non-transitory computer readable medium according to claim 17, wherein 
the first signal set further comprises a broadcast signal. 

24.  The non-transitory computer readable medium according to claim 23, wherein the first signal set further comprises a broadcast signal. 

19.  The non-transitory computer readable medium according to claim 17, wherein 
a resource carrying the request signal is associated with the first signal set. 
 




the resource carrying the request signal being associated with the first signal 
set includes at least one of the following: a time resource carrying the 
request signal being associated with at least one of a time resource, a 
frequency resource, or a code resource of the first signal set;  a frequency 
resource carrying the request signal being associated with at least one of a 
time resource, a frequency resource, or a code resource of the first signal 
set;  or a space resource carrying the request signal being associated with at 
least one of a time resource, a frequency resource, or a code resource of the 
first signal set. 
 

29.  The non-transitory computer readable medium according to claim 28, 
wherein the resource used by the request signal is associated with a 
corresponding first signal set includes at least one of the following: a time 
resource used by the request signal is associated with at least one of a time 
resource, a frequency resource, or a code resource of the corresponding first 
signal set;  a frequency resource used by the request signal is associated with 
at least one of a time resource, a frequency resource, or a code resource of 
the corresponding first signal set;  or a space resource used by the request 
signal is associated with at least one of a time resource, a frequency 
resource, or a code resource of the corresponding first signal set. 


a reference signal received power (RSRP) of the synchronization signal in the 
first signal set exceeds a preset threshold.
30.  The non-transitory computer readable medium according to claim 23, 
wherein the program further includes instructions to perform before the sending 
the request signal, one of: determining that the first signal set or a signal 
set of a plurality of received first signal sets meets a first feedback 
condition, wherein the first feedback condition comprises a peak or a reference 
signal received power (RSRP) of the synchronization signal in the first signal 
set or in the signal set of the plurality of received first signals exceeding a 
preset threshold;  or determining that the first signal set or a signal set of 
a plurality of received first signal sets meets a second feedback condition, 
wherein the first signal set or a signal set of a plurality of received first 
signal sets comprises the synchronization signal and a measurement pilot 
signal, and wherein the second feedback condition comprises a peak of the 
synchronization signal exceeding a preset threshold, and an RSRP of the 
measurement pilot signal exceeding a preset threshold;  or determining that the 
first signal set or a signal set of a plurality of received first signal sets 
meets a third feedback condition, wherein the first signal set or the signal 
set of a plurality of received first signal sets comprises the synchronization 
signal and a broadcast signal, and wherein 

the third feedback condition 
comprises that a peak or an RSRP of the synchronization signal exceeds a preset 
threshold and the broadcast signal is correctly demodulated.



22.  The non-transitory computer readable medium according to claim 17, wherein 
the sequence length of the request signal is 139. 
 


See, claim 23 which discloses the PRACH sequence length, setting the sequence length 

24.  The non-transitory computer readable medium according to claim 17, wherein 
the instructions further includes instructions for receiving a random access 
signal from the terminal device. 

25.  The non-transitory computer readable medium according to claim 23, 
wherein the program further includes instructions for: sending a random access 
signal to the wireless network device after sending the request signal to the 
wireless network device. 








4.	The closest prior arts:
	
Agiwal et al (US 2014/0321375 A1) discloses a communication method (see, acquisition of high frequency carrier/5G carrier based on request message, section 0087), comprising: receiving, by a terminal device (fig. 7, see, the MS receiving of broadcast signal information in relation time slots and synchronization signal beams, section 0071-0072),  a first signal set (see, the base station 5G carrier acquisition request message with information, the base station sending of broadcast signal-information about time slots with synchronization signal beams to the MS/mobile station, section 0034, 0087, 0006-0007, 0067-0073) from a wireless network device (fig. 6, fig, 7, fig. 8, fig. 10see, the base station sends acquisition signal-broadcast information/synchronization signal to the MS in step 601, section 0006-the base station sending one or more synchronization signal beams, section 0067-0073), wherein a number of the first signal set  (see, see, multiple transmissions of synchronization signal beam, section 0055-0059, section 0006-the base station sending one or more synchronization signal beams, fig. 5B, shows time slots  in particular subframes, 0, 2, 4 ) being one or more than one (see, acquisition request message comprises synchronization signal about time slots in which the synchronization signal beams are transmitted, synchronization signal, fi. 6, step 601, section 0067-0071, 0034-0035), and wherein the first signal set comprising a synchronization signal (see, acquisition request message comprises synchronization signal about time slots in which the synchronization signal beams are transmitted, synchronization signal, fig. 6, step 601, section 0034-0035, 0042-0043); sending, by the terminal device to the wireless network device (see, search command sent by the MS to the base station, section 001-0072, fig. 7), a request signal requesting for a second signal based on the first signal set (noted: the search request signal sent by MS to the BS is based on the acquisition/broadcast signals/synchronization signal beams received from the base station,  the MS sends a  report based on the monitoring, section 0061-0073, fig. 6, 7, fig. 8 to fig. 12) and receiving the second signal from the wireless network device (see, the base station sending of  response that includes time intervals corresponding to the synchronization beams to the MS, section 0063-0065, 0070-0073, 0083-0084) the second signal (see, the response message  is related to time slots in relation to synchronization beams/beam Ids that the MS monitors, section 0063-0065, 0070-0071, 0083-0084, fig. 7, fig. 8, fig. 10).
Stern-Berkowitz et al (US 2014/0086112 A1) from a similar field of endeavor (see, method and apparatus of dynamic configuration, including broadcast  of system information that comprises the master block information (MIB) that includes primary and secondary synchronization signals, the information, section 0047,  0050-inter-frequency measurements for cell-reselection based on the system information and obtaining cell information) discloses: the second signal comprising at least one of cell reselection information (section 0047, 0050-cell information from the broadcasted system information made up of  MIB and SIBs, section 0090-0091), a neighboring cell list (section 01403-, 0105-broadcast system information is directly related to inter-frequency neighbor cell lists), notification information of an earthquake and tsunami warning (ETWS). or notification information of a common alert (CMAS) (see, broadcast information which includes “Commercial Mobile Alter Service (CMAS) information, ETWS, section 0050-0051, 0099-0100-broadcast information for measurements present in CRS).


Allowable Subject Matter
5.	Claims 25-30 would be allowed, if a Terminal Disclaimer is filed to overcome the Double Patenting Rejection, as set forth in the Office Action.
	The closest prior art fail to reasonably anticipate or render obvious “a sequence length for the request signal being the same as a physical random access channel (PRACH) sequence length, and the request signal being associated with the first signal set;  and sending the second signal to the terminal device” in combination with other elements as specified in claims.
 
5.	Claims 7, 15, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if a Terminal Disclaimer is filed to overcome the Double Patenting Rejection, as set forth in the Office Action.




Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473